DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/168,505, last communication received on 02/11/2021. Claims 1-20 are pending; claims 11-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,880 B2 (hereinafter P880). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P880
A system for presenting user interface content across computing platforms and computing devices comprising:
A system for standardizing user interface content across computing platforms and computing devices comprising:
a hardware processor for selecting standardized content based on its universal usage across distinct computing platforms and distinct computing devices and creating a unified framework using said standardized content;
a hardware processor for selecting content attributes based on their universal usage across distinct computing platforms and distinct computing devices and creating a universal content framework using said content attributes;
a memory connected to said hardware processor;
a memory connected to said hardware processor;
a content repository for storing said standardized content; and
a content repository for aggregating and storing one or more said content attributes;  and
a user interface comprising said standardized content wherein said standardized content in said content 



Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P880 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,397,304 B2 (hereinafter P304). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of the Instant Application
Claim 1 of P304
A system for presenting user interface content across computing platforms and computing devices comprising:
A system for standardizing user interface content across computing platforms and computing devices comprising:
a hardware processor for selecting standardized content based on its universal usage across distinct computing platforms and distinct computing devices and creating a unified framework using said standardized content;
a hardware processor for selecting content attributes based on their universal usage across distinct computing platforms and distinct computing devices and creating a universal content framework using said content attributes and JavaScript Object Notation format to implement said universal content framework in a language-independent data exchange;
a memory connected to said hardware processor;
a memory connected to said hardware processor;
a content repository for storing said standardized content; and
a content repository for aggregating and storing one or more said content attributes;  and
a user interface comprising said standardized content wherein said 



Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P304 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 16, the claim recites the limitation "[a] non-transitory computer readable medium with computer executable instructions stored thereon executed by a processor to perform the method for presenting user interface content across computing platforms and computing devices comprising the steps of" (emphasis added) in line 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 17-20 have the limitation from claim 16 and do not remedy the deficiency. Claims 17-20 are rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0263112 A1 to Fernandez-Ruiz et al. (hereinafter Fernandez) in view of U.S. Patent Application Publication 2014/0250503 A1 to Woodard et al. (hereinafter Woodard).

As to claim 1, Fernandez teaches a system for presenting user interface content across computing platforms and computing devices (Method, system, and programs for deployment of applications are disclosed.  An application capable of being executed in a plurality of different formats is provisioned, Fernandez, Abstract, Para. 0006-0007) comprising:
a hardware processor (CPU and memory, Fernandez, Fig. 22, Para. 0096-0097) for selecting standardized content based on its universal usage across distinct computing platforms and distinct computing devices and creating a unified framework using said standardized content (memory management unit 810 may detect a current or expected memory usage of the device.  If the application will require more memory than is available at the device, memory management unit 810 may deploy a memory management scheme to the device.  The memory management scheme ensures that the device will always have enough memory to support execution of the application, Fernandez, Para. 0054-0057, 0064-0065);
a memory connected to said hardware processor (Fernandez, Fig. 22, Para. 0096-0097).
Fernandez does not explicitly discloses selecting standardized content based on their universal usage across distinct computing platforms and devices.
Woodard discloses selecting content attributes based on their universal usage across distinct computing platforms and devices (The selection may be received on a client device and transmitted to the proxy server 400.  The selection may be specified by defining a boundary 408 that includes the portion of the web page.  The selection may also be specified by selecting an object or segment of the web page 402 including the content 406.  The selection may also be received by specifying absolute or relative coordinates with respect to a reference point in the web page, Woodard, Para. 0043-0047, 0054-0055. Note: different computing platforms in Woodard, Para. 0055).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to select content and adjust corresponding displaying attributes of devices as disclosed by Woodard to modify the system of Fernandez in order to provide the same content across multiple platforms without requiring modification of underlying code.
Fernandez-Woodard discloses
Fernandez, Para. 0054-0057, 0064-0065; Woodard, Para. 0045-0047); and
a user interface comprising said standardized content wherein said standardized content in said content repository is linked to said unified framework and wherein said user interface resides on user access devices, at least two of said user access devices having distinct operating systems and wherein said user interface is configured such that said standardized content is bound to one or more underlying data sources (Models 912 manage the behavior and data of an application domain, and responds to requests for information about its state (from the views), and responds to instructions to change state (from the controllers).  More specifically, models 912 notify views 914 about changes in information so that views 914 can react accordingly.  Views 914 renders models 912 into forms suitable for interaction, typically in the form of a user interface element…… DOMs 916 assist in rendering views DOMs 916 are object models that represent objects irrespective of view.  DOMs 916 and binders 918 are deployed to a client device only since they are only executable at a client device, Fernandez, Para. 0065-0067, Fig. 9; Woodard, Para. 0045-0047).

As to claim 2, Fernandez-Woodard discloses the system for presenting user interface content across computing platforms and computing devices of claim 1 wherein said content repository comprises atomic content attributes and aggregate content attributes (Woodard, Para. 0045-0047. Note: proxy viewport container reads on claimed “aggregate content attribute” while width and height read on claimed atomic attributes). Therefore, it would have been obvious to one having ordinary skill in the art Woodard to modify the system of Fernandez in order to provide the same content across multiple platforms without requiring modification of underlying code.

As to claim 3, Fernandez-Woodard discloses the system of presenting user interface content across computing platforms and computing devices of claim 1 further comprising a dynamic content payload incorporated into said user interface (Fernandez, Para. 0065-0067).

As to claim 4, Fernandez-Woodard discloses the system of presenting user interface content across computing platforms and computing devices of claim 3 wherein said dynamic content payload is transmitted to said user access devices in one or more transmission formats (Fernandez, Para. 0065-0067).

As to claim 5, Fernandez-Woodard discloses the system of presenting user interface content across computing platforms and computing devices of claim 1 wherein said user interface utilizes containers to organize said standardized content (proxy viewport container, Woodard, Para. 0045-0047). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to select content and adjust corresponding displaying attributes of devices as disclosed by Woodard to modify the system of Fernandez in order to provide the same content across multiple platforms without requiring modification of underlying code.

As to claim 6, Fernandez-Woodard discloses the system of presenting user interface content across computing platforms and computing devices of claim 1 wherein said standardized content in said content repository is linked to said unified framework by identifying said standardized content using tags (Woodard, Para. 0045-0047). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to select content and adjust corresponding displaying attributes of devices as disclosed by Woodard to modify the system of Fernandez in order to provide the same content across multiple platforms without requiring modification of underlying code.

As to claim 7, Fernandez-Woodard discloses the system of presenting user interface content across computing platforms and computing devices of claim 6 wherein said tags are incorporated into said user interface and access said standardized content stored in said content repository based on a cross-referenced tag identification (Woodard, Para. 0045-0047). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to select content and adjust corresponding displaying attributes of devices as disclosed by Woodard to modify the system of Fernandez in order to provide the same content across multiple platforms without requiring modification of underlying code.

As to claims 8-20, the same reasoning applies mutatis mutandis to the corresponding method claims 8-15 and non-transitory computer readable medium Fernandez modified by Woodard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/14/2021